                              EXHIBIT 19
                                                                                                                                                                             .-:;.t.·




                                                               ·,



                                                                                                  Bulletin of the                                                                       '-.

                                                                          American Ceramic Society

                                                                       A Monthly Publication Deuoted to Proceedings of
                                                                          the Society, Discussion of Plant Problems,
                                                                              Discussions of Technical, Scientific,
                                                                               nnd Art Jluestions, and Promotion
                                                                                    of Cooperative Research



                                                                                                      VOLUME 12, 1933
                                                                                                           January-June



                                                                                 Edited by the Sl!cretary of the        SocrBTY,    Ross C.       PtntDY

                                                                                                                              C.         SCJrou::tt
                                                                                              Assiued by         {    EMILY
                                                                                                                      MAllY
                                                                                                                                   VAN
                                                                                                                              J. R.AncLlPFB
                                                                               Assisted by the following Officers of the Industrial Divisions
                                                                       L. R. BAaKtNosa             Arl
                                                                                                                       R. A. Hatmit.                  lh/rottor.-..
                                                                       R. oaP. Cuuts                                   R. B,Soo!IIAK
                                                                       A. I. """aRw!l                                  J. 0. BwaannT                Slrt<cl•rol Cia)'
                                                                       w. N. HAitOI:!IOK
                                                                       H.ll. BLAU
                                                                       5. R. Sc:ttOLR ..
                                                                                                   E"""'"'
                                                                                                   cz....
                                                                                                                       W.C. Rua.,II:BL
                                                                                                                       R. F. Ouov; Ja.
                                                                                                                       H. B. DAVIS
                                                                                                                                                  l ProdN<IJ
                                                                                                                                                    Tnracotro
                        PLAINTIFF'S                                    0. II. B~OWN                                    I.OUIIINA.,..AS                w ••.,, w..·,.,
                                          exhibitsticker.com

                                                                                                   Molfl'i<•h"'"'
                                                                       C. H.   Paooat~,    jlt.    Eo"'~"''"'          R. P. Oai.LJ<a
                          EXHIBIT
                                                               ·h                 JOHN
                                                                                        011\<:Ho of the Sodd1'
                                                                                         c.   no.~nn••· Pruld; ..l                            R.
                                                                                                                                                   Truot~u

                                                                                                                                                   V.B"ll:"~""
                     SC-CER-2600                               ' ::l           Comins Gl..o Worb, Comlas. N.Y.                                 H. :P. Postll




                      .!
                                                                                                                                              c. L. SKB:IIUNO
                                                                                       J. TaonaL, +'lce-Pr,.i<ltiOI                         w. c.

                                                               ~
                                                                                  L.                                                                Lu........ ,.,.
                                                                            O.neral    R~lr•ctorieo   Co., Baltimoce, M.S.                        F. C.   FL<HT



                                                               <;;
                                                                                                                                                 V. V. K11t.SaY
                                                                                   H. D. HaNDRit:!IOK, r.,.......                            J. M. M"KII<I.IIY
                                                                                144& Summit St., Columbo.., Oblo
                              PlAMif'S                                                                                                      R.    D.    KBPL'I:NOB•
                                                                                                                                                 R. L. Ct.Aaa
                                                                         Ross C. Puao-r, G<•tr..t S1e>"dar)' aod E<llw                           D.P. Poan
                        i..     EXHIBiT
                        I      CER:-~3                                   E<liluri..t a" <I A <lo.,litillf Ofo<UI 2112& North His!t St~et, Columbuo, Ohio
                                                                                  P•blitalio" 0 f!ottl 20th and Northampton Str~to. B•otoo, P•.
                                                                       ComMilltt OR Pt<Wi<olio .. JI I.OUIS NAnA~. c~ .......... ;       M. F. Bllll"""·· 1..           J.
                                                                          T•osraL, R, M. KINO, RoM C. PUIIDY

,J
     Case 2:17-cv-00063-D Document 63-19 Filed 05/21/19 Page 1 of 13
        34                             AcrtV111BS OP       111~   SOClln'Y
                                                                                                                                                    Acrtvrrms oP nn(socmn                                       ·~


        JaJe t~f the trOrld. Tills marvelous op!l(lrtuolty o!Temt to a croup of men mdlnarily                                                        Baltimore·W•Qldatoa Section
        xll-d'lac:ing shall not be pa•d wtthout adequate ncogn!tion. M&n ow~ an ine~Licu·                      4         On December 3. 1932. th<e members of the Baltimet'e·Washlncton Section mtt 11.t the
        !able debt to the engineer, tlle mognitlott of ~hich •ill serve to di,niry and sustain the                    Tltden Gardens Club Building, W&$bington, D. C. G. E. F. Lundell, cbief of the
        polf)tlon of the rrofetsi® lind implant in the minds of men SOme 1dea of his service to                #
                                                                                                               .!,,   Standard Sample Section, Buteau or Suondards. pve an illustrated talk on "Ttue Ac-
        humnnity. Tbu d•y •ill indm signify thllt the enlinr;a- Is the main$prlng of human                            curacy of AJtalyses of Cert.-in Ctramic: Material,." Tbis lecture was b~~d on the re-
        ~ g\ad\y ~inl hb tellow m~~:n aud t'f« -dy w b«:ti the all tone,., t.ml bdtu                           :~     sults that luwe ~n repOrted in the aJtalys\'1. of Buta.u o( Stattdard& standard 5amptes.
        tllblp.                                                                                                l;·        F. C. Ktaoek, Geop'hysic.at Laboratory, Camcsie ln1titution, Wa~'hington, D. C.,
                                                                                                                      talked Qn "Tlle Equilibrium Phase Relations m the Alkali Silicate Syt<items." Tile
                                                                                                                      melting-JX,>int «lations in lhe abovt: systems were dl~u!l$ed u •dlas the problems COI'I·
                                                                                                                      nteted ,.ith establishing tbe nature ol stable eryst.lnne pbases and the bio!arin1 ol the~
                                                                                                                      r-esults on the 'IIIJlbi\ily of g\3.!!i!WS.
                    lf.\TIO:NAL COJill'mutNClt ON CONSnt.VCTION R:BPORT•
            The National Conference on ComtnJction- condud~ Friday, Oeto~r 14, 1932.
        About 100 membus •ere presmt on Thursday ann 65 M 70 Oil }triday. The $e&'iions
        of the ~fll!rence we-re held in the Confertnce Room of the new Department ol Com-                                                 !JEW MEMBmtS UCEIVB'D IN NOVDlBEll
        me«e Buildina;.     M-•·      B~      and Chapman att~ated all Chairman of the meeting
        aa!d OOU. made lfPh:ndid tallul on tbe aims and objed.t of t'lte Conference.                                                                            ea-na"
            Those who were presfltt aud thQse who read ttae reporU •ill surely have a much. better                    Tbe Bouot Co., ]l. T. Sonnot {vatu), Cant011, Obio.
        underftllnding of tl;e difficulties whieh etmfn:lnt the SO.ftl!~ COO$\mc:Uon industty (Col.
        Cbeva\ier tentD.rli:oo tbnt tbtn \11 DO 'IIUth tmnt n a c»n!ltrudiQa indu!>lf'1, but U;llt                                                               1'-N.
        ('I!UStmdlon is carried on by a hUmber of rela~ lndusttie!l having a common objective                         "ff, C. Derli~~m:~, Jr., President, Dfllii!On Eugineuinc Co., l:loelaware, Ohio.
        and a commOJl intertst).                                                                                      Otaku KaUauner, Rybkova Street 6, Bmo, Cucho!llovalda; l>irector of the St.te
             F•om r-c:mo,rlcs and talks made. I ftelassnred that the polk:or o[ the Home Loan Bank.1                      Institute fo£ Siliatte Restardllllld P'rofi!IIISM at the Polytedtniaal High School.
        will favor new constn:~ttion, r-elief EI'Ofn fon:o:losuret, aud -Mit not ·be w:ed for thawin1                 .Alys llOJ&her Young, Stooeacr<e> Robin111'110d Lane, O.te! }.!ills. Ohio; Insuuctor,
        out old ftnoc\a\ ic:t tbat some. G! t\\e i.mdtuticm• bave lw.4 in s\«a(Pie tof years tt~t\t•                      Ci~dand Sdtool ol Art.
        loc simply bad iudP»tnt.                                                                                                                                  S111....,.,
             The Co>nfertnce is to c»nslitute a Cmmnittee fot continuing the work of the Con·
        l'ertnc:e. 1nis Committee is to :repo~t to the United States Cbam~r of Commet(.'e.                             O.ea J. Ref'lolda, New York State Colkce of Cer.mic:s. Alfnd, N.Y.
        N(lte that "the illttmal problems 1){ tlte (!OII.'II:ru(:Uc:m industry ate witltin the sphiiR of
        t'ltc eons\roction np\'. and that 'lltudy of the. internti « inttr-kldustty problems cau. be                                                 Memberabip Workers' Reeor4
        best ~rdlnated by the Chamber of Commerce."                                                                            ~u       ....                    ,..,._,.             Studnt.
             Something tangs'ble and valuable may emit from thit Coetercnce, but if it does, I
        think. it will be due to knowledge pined by tho!!~: who wert preent or who read tlle re-                          om~       1          Mn. A. R. Dyer      1        Ofllce      l          Total        5
        po11$ end translate that ):nowledge Into efieetive action. l was particularly impressed                                                Oft"ice            2
        by the calilrer of the spet~.\cers at this OndeftiiOI!, their sinc:erity of purJ)O$!: to ac«Jmplish
        St~mething for the ~nefit and welfare of the consttuc:tion industzy n a whole, and by the
        patti!:War laclt of what 111i1ht be termed wlfish motl<rtS. At l\o point durinc the Con-
        fete~'~«' did any occuion llflse tl:tat made it ~W:em ~ to defend any spedat lntuest
        or materials. The problem wu vie"l'ttd u one of the whole.                                                                  ROSTER CBANGBS FOil OCTOBD Alf.D l'fOYBJOER
                                                                       0. W.llB1'111:BP.'f, R~preamlatiw;,                                                       Plooo-M.·
                                                                       Pa~llf Brkk $Jitl:ifo41i#n
                                                                                                                       Al:ldar1on, Thomas B., Crown Fotteriet, EnM'rille, Ind. (218 N. N~nth St., Cam•
                                                                                                                              bridge, Ohio.)
                                                                                                                        An:told, R. B.. 113 W. 16th St., Dover, Ohio. (S.St Akron. Ohio.)
                                                                                                                      · Bellamy, Barrr T., 92!1 S. Olive. ~esieo, )(o. (Belvidtre, Ill.)
                                                                                                                        Callabau, H. D., 981 Franklin Ave., Colum1nlt, Ohio. (2.7 N .. Nt-..tnd, St.l.o:luis, Mo.)
                                 l!mWS :rttOM TBB LOCAL SBCTIOl'fS                                                      Campbell, Robert M., 726 Crown St,. Motrisvill~, Pa. (441:1 l'&tb,ay lt.ve., Trenton,
                                                                                                                              N. J,)
                                               Pittsbut&h S.n:tlon                                                      Colln, Willl M~ 152:2 Henry St., Alton, 111. (168 Le11:lngton Ave., Cambridg~. Mass.)
                                                                                                                        Copp, W~ F., Wheelina: Steel Corp., PortsmOuth, Obio. (Plant~ Fl"igidai:re Corp.,
             The 111embers ot the fittsbw'gh &cOOs& met on Dftentber 13, 1932, •t Mellon ln-                                  Dayton, Ohio.)
        ~utute. The address m the evening,.., pmrented by F. A. Harvey, Harbi.wll•Walko::r                              Cowu,R.. Guy, OoQfldap PotttO' Co., S:1'11'-cuse. N.Y. (1499 Cobai~Siet Ave., Cleve-
        Rel1111ctories Company, on "R~ Developments in Refr-.c:tori~s." Dt, H~mrey                                            land, Ohio.)
        ~d a m~mbef of /Ulmples with wb!eb to iltustrate bh talk. He de:seribrd the genoerat                            Crawford, J· L., W.-lsh Refrv.ttorits Co., 4428 Nortll First St. St.l.mlls, Mo. (t.cl~d~­
        1l'lnn ol attack uKd by hlf ltllltiJl'EUlY ln rolng about a R!!ltatclt problern and folln111'ed with                  Chri.~tr Clay Pr;Jducts Co., St. Louis, :Mo.)
        ~I!'Vt:ral e:xamvln. 1"he priodpal pv;rt of the talk dealt with the <dl«:t of sereen sir;e on                   F.tktlor, Tom, Barry Court, 17 Ca\ll11un St., TttntO'l\, N. J. (3S7 M.iddto:~lt Ave.,
        the $hrioka~ of lire bric:ll:.                                                                                        Met1rellen, N.J.)
             Tltt lollo,.ing officers -       eleeted: eMir-. H. H. Blau, Vti:t-CTIDir-, llarold                        ll'allOD, Fr.lnk, 810 W. Sprinslield St., Urblana, IlL (StUpA\rofl Laooratorl~s. lnc.•
        E. White. St(,l'd4f'1, Raymond E. Birch, and Trmsllft'l", Jad: H. Waggonu>.                                           Pittsburgh, Pa.}
    J      • EJC~rpb from tetter to E. P. l"(lSte, J>re&idtnt of the AMaR11::A"II Cllli.Alllte Socli!TY,                      • The .-ddres.<~ •itbin parentheses repre!!ltl1ts the old addn:ss.
f
        October 11, 1932.
                                                Case 2:17-cv-00063-D Document 63-19 Filed 05/21/19 Page 2 of 13
                                                                                                                                                                                                                               ,,


,.-                                                                   MS            S          IV                 $ '$ l   f!b
                                                                                                                            '9
                                                                                                                                      M    !SP¢1              ••.            t   •             ""   "




          :m                               A(.'TlVJTiit li 01" TUit lo\0\:li<TY                                                                                            NOTE:t; AND NEWS                                            '17

          Field, Ntm~tan L., Box f>ll2, Sonora, Cali I.      {Cladding, Mclkan & Co., Auburn, WMh.)
          I'rank, G. HalT}', 543(! J?erdinand St., Chkago. Ill. {4:W S. AuMiu Olvd., Oak P~~ork,. Ill.}                                                                  W•tter A. Kin&
                                  .MeKinler, l.!bl~~:y-Owen~·i'ord Gl•us Co., Chatl~"ton, W. Va.                                       The American C~ral"l!le &lel~ty ha11 t«:t:lved word of lht- to:oo~ u! WalttrRochtl>tf:r,
                                                                                                                                                                                                                             A. King.
          Ore•<"fea-W   Ohio.)A•
              (Tokdn, alku,                                                                                                        !U!Wrllltcudent ol tnumdlnt at the B!ytla phr.nt of !he l'faudk-t Co1l1!~tll)'     ~;~f

          Heek  1 frank 0,, :Jt'T 011tdncr Ave.• T«nton, N. J, (tl.ulgc-ts Unlvtr.•ity, New Bturt!·                                New Yotk. Mr. King dif:d of pttl!untonla on Vee<>mber R, llfo!2. HI~ JU~ation                    '1'lt1l
                                                                                                                                                                                                                    1-.J,..,rat<:>ry" 11•·
              Wl<:k, N. J,)                                                                                                        the PhuJdli!r CQmpany dates ba~:l< to 11!17 wht11 h~: t~~:~:an hi" carter u awhe11
                                             Ave., l3too1dyn, N. Y. tH3 Loul• St., N ... w Brurt~wlck,                             slstant. With the exception ol a yeaf" and a half during the Worltl War. n•e.~            hr :Wf'll~d
             N,].) Mu, 239 Ol:llnn
         Hermanll,
                                                                                                                                   o11cr""a~, ~ hu b<:<"n with thl:!l company cQntlnUO\I:•ly.      In \Mt> b<~: wu               !Ufl"t·
                                                                                                                                                                                                                   practko:•      which
                       C. A., 1& w. Fourth St .• Chillltothc, Ohio. {:Hu W. Broad St., Cohunlm,._                                  int<:nd<>nt of enameling and in this cllpacity be il;trodu<:rd cnaun:ting
          Hoffman,
             Ohi<t,}                                                                                                               contrihul~d to the expansim\       m
                                                                                                                                                                      Wi\Olel-Lined t"quipm.,nt in  tn:my procr""    fw!d<.
                              F., 67l!t S. Gifford /w~ .• Bell, Calif. (:12:1·1 N. Griffin. Lo<> Angd~...,                              Mr. King hd !wen affiliated with the Am~rltan Ctr;t.mie Soci~ty ~il"ie(' 1!121\ ami
             Cnlif.}Viclor
         Houser,
                                                                                                                                   bin g<enial prrllulality and ability wiU he ~n:ly 1nis.wd in tIll' 8<\<;:it:ty a~ well n.< in
                                                                                                                                                                                                                                       the
         Hunting, ETetett C., C<'nt;;or St., D1111~!1on, N. J, (2417 l'ark Av~ .• Plainlidd, N.J.)                                 ena•m·l indu~try.
         Irving, Donald R., Gtc(•nvi(l('. Calit lCnrq11h1~l lt~:~td, Rklmwu;l, Cali!,)
         Knowles,     W. V. Titn11ium Alit>)' Mrg. Ctt., Niagara l'ull~. N. Y. (IJ. 1'. Kdth B!lll( .•
             Cl<'vt•lnnd, Ohio.)
         !Mdrum, R. D., Harsl1nw Ch~nieal Co., :!:HI>            lt lllinoh St., Cllknv;o, lit (aJM Nor-                                                             NOTES AND NEWS
             wood Kd., Shaker Ucigltb, Cleveland, Ohio.)
                               G., ll'H5 V<"nllillc.~ Ave., AIP.n1~da, Cal;r. {li22 Landfair. l..o$ Ange-ks,                                                      CiRAMIC SCHOOL NOTES
             Calif.)George
         Lt.wson,
                                                                                                                                                              Another '111liYer$lty Ceramic Deptrtmen t
         Longeneck     er, H. L., N. J, Cl•y Productt Co., Int., South River, N.J. (fi22 W. South
            I'll., R11leigh, N.C.)                                                                                                      Adolph K•lco::bk't has I~ appointed t<:> the f!lciJlly o! the Montana Sc:b(IO\ ol Mine'
         MeKe;)WU, Thtlmaa H., R~ler
   I                                              & 1-fas.•laehet Chemical Co,, Empire State Bldg., New                            at nuttc, Monto~~na. Mr. Knectllcr ;,. in~tructor in the «"l'"'"'ic cou~     •hich an: ll<'io~
                                                                                                                                                                                                                             re
  li         York, N.Y. (Perth An1110y, N. ].)                ,                                                                    given foe the lirst tim.- at the M<>Rtllila trchnie~~ol college. H c is al,;o ronductinr;
   I,    MustehTllln.LJohn E., R R. 2, Clyde, Ohio. (1:!(18 Maln St., l;lwno.J, Ind.)                                              ~e111'Ch wMk on tbe clay ~smm:n of Montanil..            He h.._ 11.
         Ne«,Jobn M,,41j W. Star Ave:., Columbo~. Ohio. (M AuguotineS l., Roch<:"l.tl, N.Y.)                                       l>a(:h<:lot's rlegre(l in Ctnomlc Engini'Cring frcm The Ohio'
  :~     Powe[l, Wil!ill.lft R., Rolla, Mo. (lirl<J S. Clark St., Me~ico, Mo.}                                                     State Un\vev:ily and Maskr of Sc.ienee degree from tlw
         Rossell, H • .A., J'liO U~r~ Av~ .• Joplin, Mo. {Christma~ Copp;.•r         Co., Chri•lnnl", AriT..)                       Mi~uri Sl:hool ot Mine!',
         Salisbury,     Fntnk W., 114<1 N. Lincoln Ave., J>itl,hur~~:b, !•a. (Marietta Mfg. Co,,                                        "With hl-: wide backgroond of SC:rtll y~at::~' eJ<pl'ri~>nc;;o in
            I n;l i~~onapoli~. Incl.)                                                                                              cc~mi<:: cngine(lring !"tactiee. Mr. KU<'Cbler is emin~ntly
                                                       Stuv~ Co.,MdJ
         Shands, Evuett R., Dctroit V•JXlrBaltiltlfJ<rc,            12345 l<<"~heval St., Detroit, Mich.                           fittt>d for hi~ posil1on," Presld~nt l'ranci.: A. Thonl.<>nn
            ( l'ol:"Q:Iain Enanu:-1 & Mfg. Co.,                                                                                    r,.port~. Hi~ C'J(pl'rience raug<!S from plant opcntlion to
         Spurrier, limy, Dc:liant:e Spark Plt1p, Int., Tokdu, Ohio. (600 W~bb Av~ .. Detroit,
                                                                                                                             ~     con~ultlng practice. He cornell tn Butte from Dlcldn;<m:J,
             Mich.)                                                                                                                 North Dakota. whete he''""~ :superintrnd ent ol tl1e Dickin·
         Suter, WAller P., 21 K~nmfl«:                                     (American Encllll:<:tlc Tiling C~:~.,
                                                                                                                             '1~
                                         R<.t, Larchmont , N. Y.                                                                    son Fire artd Prcs,;ed Brit:\< Companv.
            161?.. 41st St., New York, N. Y,)                                                                                            Mr. Kueclt!er is a memb<:t ol l~ ANl!tl!!CAN CI!IUl>tlC
         Tall, LefJIIItfd G •• Caugh~y Apt, r,o:;, 2;'JU H. Grand Dlvrl., Dt:troit, Mich.           {H. t.i'lff-                    SoCiltTV and ~~ a member or the abstra<::tin~~: ~taff for
             P':)Ol, Ohio,}                                                                                                         Ceramic Absfracu.
         Wagner, Bruce F •• 103 Irving Terntcc, K<!numre, N. Y (l225Sylva n's Rd., Cleveland,                                            Puh1ieatinns 11'11d "R~arc~ by .Mr. Ku~hler ar('·a~
           Ohio.)                                                                                                                   follows:
         Whittenber g, R. E., Wntcrman   flrick & Tile Co., WMkmn, Texas. (R. Miffiin HOO<t                                              0) "lnlluenc<: of Fcj()1 and TiO• on Pure Clay"," a .,
           Brick Co,, Oai~y, Tmn.)                                                                                                  tho:~i~ pro::~ntcd ln pattia\ tuln\imnot ~ M&t<el:! o[ R.C::t,fi.
                                                                                                                                                                                                                AIIOI..Plt tc.uBe"llt.Bll
                                                                                                                                    at Ohio State Univ-cts!ty, June, ltiZ4.
                                                                                                                                         (2) "The Proj:ll:rtiu of the Fire Clay~ U~d fU1" the Manulae\ur e e>t Zinc Rctnrt.~;
                                                                                                                                    a thesi~ presented in pattiallulfi llmcnt for thct def;rec of M.S. ott~ Mi-ri Selwol"
                                                                                                                             fl     Mit~cs, June, Hl25.
                                                   NECROLO GY                                                                            {3) .,lnftm~nce of PeaO, and Ti01 on Pure Clay~," }auT. A/lla'. C.,.,(llll. S« .• 9
                                                                                                                                    104-100 (11!26),
                                                J.. E!lsou Jeflerr                                                           '(          ( 4) ''"fbe t>rop<ertits o~ Rclt'lle\:Qfi'-!!1 in the ld.dallurgy of Zir~c;• f6M., 10, Hl9~1
             The m~mbel'll      thi~          have  \(!ttrnt"d with re~:rt:t and Mr~ow n! th~ fla~•ing ol                            ( 1927}.
                             of      Society
         L. Hd!IDJI Jeffery, son or l)r. and Ml'1\.]. A.,dfery, ol lktr<>it. Mkh. Mr, Jctr.:ry
                                                                                                           wa.~                          (r>) "Som~ Note~ on thll' ltffc« or Rcchr.hncd Rdort Material and li~ O•idc Ul>''
        re~pon~ihk fM the d<!1fclor>mcnt or """'t ("> the mai<>l'         imprO'Vt!IICnl!< on the On:ssl~r                           tbc l'hy>ical Pf()ptrtit'!' o! R"tQft Miltlurt~;·• Bull. Am,.r. Zi"r. J,.~~, {April, IY27).
        \11>mcl kiln" at the C~umpion l'orc;;olain Cotnpany, aud Wll" irt enlir<'ehar~t<' of the
                                                                                                                                          (fl} "A N~w Ml'rcuey Vo!llmelcr, "• J<m~. A mer. Cm,.l! . .St>t .• 10, l!07-IZ (
                                                                                                       oprra.                                                                                                                    1\121)
        ti<>•l or th~ kiln~ for many yea~. B<' wa,~ aLw r~~pon.<ihle for nu•ny ntfwr mechanical                                          {1) "TI..: Pms~rti~§ of Rl!fractoric!l in Zinc Mt<tl\\lur~ty."'t Mi'<!'()uri School Mio•
        improvo:m<"nt.« and dev~loynr~cnt~ and hi• loss i!ll~ing l~lt ktl:'n\yrMIIY                                                  artd M...t.,lJu/1., Vol. 10, No.2, l311 pp.. Hlustf11.to::-d. (Feb., 1!127.)
                                                                                    by l1iq cntitc 0 rganit.n-
        tinn, and partkul;~rly J•i• father whf> rdit•d 011 hi• judgttt~nt in              way5.
              Mr. Jeffery Mts bom in San Prand~            Ott September    10,  1~116.   He wa~ employed
                                                                                                         As a                                                    New York State College of Ceumits
        with the Cl•amplon P(>f"rtlain Con>l>llny ever !tince he completed hi>t educatinn. touch
        b<.>y and wlucm:v.;:t lintt wa~ availal.lle during 5unmler month~ he wa~ in           in
                                                                                                 dose
                                                                                                 an  Offi~r's                             The Ne"' York State Co\1~ge ot CcrawiC~~ at Alfre<J. New York, opt11~d fot l:l11
        with the plant and familia. with the PH>«!i.<ts. During            the  war  he  was
                                                                                                                                     year 19~2-33 ,.ith a 41.8% irtcrt;a~ in enrolm~nt. Th~ f~eshman class numl,;,no
        Tn.ining School at Fl)ft Zaehari11s Taylor and wa~ withinwa•          a few dayl\ or receiving his
                                                                                  d,..dar~d.                                         \Iii iu engineering and 4a in applkd art, 1lllllli••s i\ total fM thlllour da-~
                                                                                                                                                                                                                     in the Crtan
        Captain'~; Commiv;ion in Ut<' Artillrry wh~ll l"h<" Armi~tie<:
             He wa• an active mrm!wr of th(' AMI!RI<'AN CR~/oMr<: .'-l.ocmrv,        hltving join<:d In lfl22.                       -~~uth        or   with R. S. Wh«kr.
        n~~idc~ hi~ paf<.'nt~ he Is '<llrvivcd hy hi" wif~, a Yot>ng    ~on,  and  a Ri<otn.
                                                                                                                                           t co.authnr with 1\. S. Whcder and H. M. Lawrence.
                                   Case 2:17-cv-00063-D Document 63-19 Filed 05/21/19 Page 3 of 13
                                                                                                  ······~           --·    •    . , ........ ~..........·-·-tl+- ..... - ............_____




       70                           ACTIVITIES OF TllB SOCIETY                                                                                                ACTtVlTIBS OF TUB· SOClETY                                     71

         NEW MEMBERS RECEIVED IN DECEMBER, 193%, AND JANUARY, 1933                                                             Hellmers, Henry T., 417 Sarlen Ave., Clarksburg, W. Va. (009 Beatty Ave., Cam•
                                                                                                                                  bridgf:", Ohio.)
                                                             Plta?&ONAI.,.                                                     Hoffman, C, A., 8riti~h Ceramic Service Co., Ltd., 121 W. George St., Gla•gow C-2,
       A1tred Earl Badger, lte~e,.n:h As~\Mant, ~partn,en.t or Cer,.ndc l'n~~:inccring, University                                Sc::otl3n<l. ( Jb W. 4th St., Chillicothe, Ohio.)
            of lllinois, Urbana, 111.                                                                                          Ketler, W. D., 201 Swallow Hall, Univusity of Missouri, Columbia, Mo. (13 Conant
       Jolm Hugh Chesters, University Club, Urbana, Ill.; Research in Ceramics, Common-                                            lhl\1, Camhriclge, Ma<.'l.)
            wealth Fund Fdlowship.                                                                                             Kriegel, W. Wurth, Gladd in~:, McBean & Co., Renton, Wash. ( 15235 Wallingford
       FrMk G. Gibson, 211 Ralph Ct. N. W., Canton, Ohio.                                                                          Ave., Seattle, Wa~ll.)
       GUntn Hammen, GOvlitzn~tr. 11, Bun1.lnu, Germany.                                                                       Longenecker, H. L., Wilson, N.C. (N.J. Clay Produc:t.c Co., Jnc., South River, N.J.)
       Jolm D. Monon, 1415 Parker Ave., Detroit, Mich.; Manager, Motor Product.~ De-                                           McDowell, Samuel J., A C Spark Plug Co., Flint, Mich. (175 W. Main St., Newark,
            velopment, U.S. Rubber Co.                                                                                             Ohio.)
       Ernest Horace Nichols, Chief Ellginecr, Fuukhou~rr Co., Hager"! own, Md.                                                Munshaw, L. M., Crystnl J.ab, Ill. (Har~r Potterie~. Inc., Dundee, Ill.)
       Caleb Parkinson, "Al>hda\e," Rolmlle\d, Yorks, Hat\rax, England; Manager and                                            Noble, William l'f., 104 W. Illinois St., Urbana, Ill. (Chicago Vitreous Enaltlcling Co.,
            Secretary, Me11.•1"S. Parkin.~n & Spencer, Ltd.                                                                        1407 S. f>f>tb Court, Cicero, t\1.)
       Oscar N. Shaffer, 321 Argonne Drive, New Kcn~i11gton, Pa.; NationAl LeAd & Oil Co.                                      Plank, Ros~ D., 413fl l,n Salle Ave., Culver City. Calif. (220 l St. s. E., Au bum, Wash.)
       Leo Shartsis, 1412 Chapin St. N. W., Wa~hington, D. C.; Buruu of Standards.                                             Rugh, E. W., 1\oliv:u, Pa. (431 Winter Ave., New Ca~!le. Pa.)
       l'(elson Woodswortb Taylor, Professor of Ceramics, Pennsylvania StAle College, Sl3lc                                    Sllatdlow, L. Russel, 112 Sunset Ave., Verona, N. ). {204 Ceramics Dldg., Univ. or
            College, Pa.                                                                                                           Illillois, Urhana, ru.)
       Joseph Palin Thorley, Parkway, East Liverpool, Ohio; Art Director, Taylor, Smith &                                      Sladek, G. E., U.S. Quarry Tile Co., Parkersburg. W.Va. (U.S. Encaustic Tile Works,
            Taylor Co., Che•ter, W. VII..                                                                                          Indian3polis, Tnd.)
                                                                                                                               Spires, Stephen T., \03 Jacohy St., Norristown, Pa. (Lavino Refractories Co., Womd~­
                                                              ~TUPIINr                                                             dorl, l'a.)
                                       Utdversll7 or ltUnoi111+ Urb111n•. til.                                                 Stegmt~yu,Charlu, New City, N.Y. (We.~t Ave., Sewaren, N.J.)
       Wendell P. Keith                                                                                Joseph A. Pask          Stowe, G. T., E. J. Lavillo Co., Hl44 Oliver Bldg., Pitt.•burgh, Pa. (Dullitt nldg.,
                                                                                                                                   l'loil3delphia, Pa.)
                              MiilloUsl Sc:'f1ool ol P.,Unn and :Mt"taltur1y, lloUa. 'MI).                                     Willianls, Francis J., Minc.-ral Industries Bldg., State College, Pa. (69 N. Bryant
       treUx Puulial                                                                   Charles Richard Rosenb«um                   Ave., Delll'vue, l'a.)
                                    O'hlo   ~l11.te:   Uttiversiity. Co1umbu:!l, Ohio
       ~dtew    Mallnosky, Jr.                                                                         Griffin :E. Terry
                                      Membership Workers• Record                                                                                                          NECROLOGY
                           PR•MJNAL                                                       ST'llniiHT                                                                     :r. W, Rop;<!tll•
                 A. I. Andrews                          1                       C. M. Dorld                    2                    "After a long perioc\ of illne~~ Frederick White Rogers passed away quietly at hi~
                 W. N. Harrison                         1                       C. W. Parmelee                 2               home. llc wa~ sixty-sb years old. horn at Quincy, Illinois, on Septcrnher 7, IAAn,
                 C. A. Nicely                           1                       Office                         2               he spc11t hi" early ycor~ and youth in that city, where his father, Hiram RoJCeT". cnrricd
                 C. W. Parmelee                         2                                                  -                   on a drug busincss. Alter \be •\.,ath o{ his lath<!r, hi~ mot~r and his uncle conducted a
                 Fred Saucrei•cn                        1                          Total                    6                  h3rdware business, where Mr. Rogers made his first acquaintance with the Move and
                 Clement S;uton                         l                            Gr11.nd Total         17                  range business. Jn euly m:onhood he went to Albany, New York, where he learned
                 W. F. Steger                           1                                                                      in de'--il this line of production in his unele's stove company. He worked in the factory,
                 Offitt                                 3                                                                      then as salesnHln for the company. Later he was salesman, particularly through the
                   Total
                                                       -11                                                                     11orthwest, for the Garland Stove Company and then for the Detroit Jewel Company.
                                                                                                                               In 1902 Mr. Rogers became a.~.•oci:Jted with the newly-formed Malleable Iron Range
                                                                                                                               Company of Beaver Dnm, Wisconsin.
                                                                                                                                    ·• For thirty years his "'ork hM been with this romp3ny. Since Hl21 he ha~ hten
                                                                                                                               ptestdcntof the organization. He has seen the plant grow from one small frame building
                                                                                                                               to a large manufacturing enterprise occupying fourteen acres of ftoor ~pace, with a
                                                                                                                               capital investment of two million dollars, and with a trade that extends to every con·
                ROSTER CHANGES IN DECEMBER, 1932, Al'W JANUARY, 1933                                                           tinent and to every state of our union.
                                                             I'•~~HAa,•                                                             "As was natural, his primary interest in the~ thirty year.; h3s been in the Range
                                                                                                                               Company. He l1as drawn into tn~ organir.at\on a !<tauneh. and capahle voup ol co-
       Barger, H. D., Wt'llsville Fire Brick Co., 1611 JC. gric Avco., Lorain, Ol1io. ( 14702                                  worker~. Every department has been made eliei:tive in il~ll hut, over them alt.
           Superior Rd., Hei~thts Brandl, Cleveland, Ohio.)                                                                    coordinating, giving strength and unity, have been the personality and genius o( Mr.
       Berkey, PaulL., 901 Hdgewood Ave., Trenton, N.J. {440 S. Atlantic Ave., Pittsburgh,                                     Roger~.      New invention~ and palenlq, ntension of output from coal 3ncl wood rAng~~
           P:o.)                                                                                                               to i~l11<111. 111\ll and electric range~. tltc additio11 o( water heater~ and refrigerators to the
       Brown, A, R., lft!l R~nd Ave., Crestwood, N.J. (Rib Hotel, Pitl<htm>;h, Pa.)                                            line of t'roclud~ have come larllely from hi~ Betive, dear· thinking min(\. Not a detail
       Campbell, Robert r.t., Trenton l'ollt'ries Co., 726 Crown St., Morrisville, l'a. {445                                   of the hu•inc"" in any clrparlmcnt c,;caped his attention and undt'r<tanding.
           l'arkwny Ave., Tnnton, N.J.)                                                                                           · "':But this on:ani1.ation ha~ been more th3n a commercial and industrial plant. lts
       Cohn, Willi M., Hi72 Oxford St., Jletkcl('y, Calif. (lfl22 Henry St., Alton, Ill.)                                      primary intcr~~t has hc"n it~ personnel. not profit. Mr. Rogers ha.• known intimately
       Gre,.n, RobertS., ll!lfl S. Jeff~r~on St., Mexico, Mo. {Holla, Mn.)                                                     every worker in the plant.
       Hansard, W. C., 32 Hurttingdon Road, Atlanta, Gn. (2 S. Clinton Ave.,Tn·nton, N.J.)                                          "Next to his devotion to hi~ inclnstrial enterprise, Mr. Roger's highest int~rest was
       Hacslaeher, G. F., Short Hill~. N.J. (24 Gramercy Park, New York, N. Y,)                                                in doing good-good to ar1 inclividual, good to the com1111J11ity. When the foundry of a
       lleffellinger, G. W., :l4R Fl("ctwood, Conbvillc, l'a. (3336 Berea Rd., Cleveland, Ohio.)
,I •        • The address within   patenthese~ reprc~elth                    the o\d 3ddress.                                      •   l~cmarks LJy   l!dwill 1•. Drown at tbe fu11eral service, Dec:ember 21, 1032.


                                                       Case 2:17-cv-00063-D Document 63-19 Filed 05/21/19 Page 4 of 13
-                       ------                     ·---·--·-···-····--·--· .. -- --------·

             154                         ACTIVITIES OF TIIK SOCnnV                                                                          ACTIVITIES OF TlU!:. SOCIIrr'l                        J!'ilj.
                 The ladies are invited to attend the dinner and a special entertainment will be            Alellls Pincus, 44 Suydam St., New Brunswick, N.J_; Rutgers University.
             provided for them by the staiT of the Camegie Art Institute after the dinner.                  George R. Sylvester, Allied Engineering Co., 87 W. Main St., Columbus, Ohio.
                 The Seetion will be addressed by Dr. Taylor, whose subject will be "Chemical Rc·
             action between Solids." In the work which be will discuss, the components were finely                                                     STUD."T
             r;round and pressed together under high pressures. After sintering from 20 to 24               -'lfred William Beinlil:h, Jr., Missouri School of Mines and Metallurgy, Rnlla, Mo.
             hours at about 1001l°C, the products were uamined with X-rays by the powder method             JustusJordan B~inli~b, Missouri School of Mines and Metallurgy, Rolla, Mo.
             tor the iden\ificat\on o( new compounds. Reactions occurred betweelt ZnO (at' NiO}
             and SiO,, ·no,, and SnO,, giving rise to structures like spinel. olivine, and ilmenite.                                         Membership Workers' Record
             Dr. Taylor will discuss the work of other inve.~tigators in this field, as wellu the general
             mechanism of such solid phase reactions and the bearing of these processes on rdractories.                      FIUt!'OMAt.                                     Stvi)•Nr
                                                                                                                R. F. Geller                      1                 C. M. Dodd              2
                                                                                                                Alexander Silverman
                                                                                                                H. F. Vieweg
                                                                                                                                                  1
                                                                                                                                                  1                    Grand Total
                                                                                                                                                                                            -7
                                                                                                                Offiet                            2
                                                   NECROLOGY                                                         Total
                                                                                                                                                  -5
                                                Chulea W, Crme
                Word has been received of the death of Charles W. Crane in Elizabeth, N.J., after
             about a year's illness. He would have been eighty-one years old on April 19, 1933.
                M1'. Crane was a descendant of Jasper Crane, one ol the founders of the city of New-                         ROSTER CH-'NGES Ill FEBRUARY -'RD MARCH
             ark. He was born in Elizabeth, N. J. At the age of sh:teen he entered the shipping
             business in the employ of the late Elias D. Smith of Eli~abeth. He organi~ed the firm                                                     P&llSOHAL•

                                            of Charles W. Crane and Company in 1895 and eight               Abney, Cblll'le& L., Columbu$ Brick & Tile Co., Jacksonville, Fla. (Dodots Inlet,
                                            years later organized the Crossman and Company to                   Fla.)
                                            dredge sand and mine clay in Sayreville, N. J. He               Ally, Abde, Department of Glass Technology, Sheffield University, Shl'flie(d, England.
                                           was pre!'ident and treasurer of the latter Company.                  (University of lllinois, Urbana. Ill.)
                                               Mr, Crane ~as vice-president ol the Nett Jersey              Graet~ Robert S., 1547 :U:e St., Charleston, W. Va. (306 Davis St., Clarksburg. W.
                                            Manufacturers Casualty Insurance Company and a                      Va.)
                                           director of the Elizabethport Banking Company in                 Hertzell, E. A., 443S Highridge St., Pittsburgh, Pa. (Harbison-Walker Refractories
                                           Elizabeth. He served as chairman of the Board of                     Co., Che~ter, Pa.)
                                           Tru~tees of the Manufacturers A~sodation of New                  Hodgdon, Frank B., 3 Rivef\liew Pl., Davenport, Iowa. (Massachusetts Institute of
                                           Jersey, and for twenty-one year~ was president of the                Technology, Cambridge, Mal'S.)
                                            Union County Bu1lding and Loan Association of Eliza-            Irving, Donald R., Bo>t 1157, Richmond, Calif. (Greenville, Calif.}
                                           beth, N.J.                                                       Johnson, Frederick H., Klondykc: P. 0., East Liverpool, Ohio. (Fore~ter Ceramic Art
                                             · He was vice-president of the Union County Histori-                & Specialty Co., Summitville. Ohio.)
                                           cal Society and a member of the Maritime Association             Kent. N. Johnson, 70l.Kensington Ave., Plainfield, N; J. (21 Marshall St., Cald,.,ell,
                                           of the Port of New York. From 1917 he held member•                  N.J.)
                                           ship in the American Ceramic Society and was Councilor           McKeown, TbODl&a H., Color Department, Roessler & Hasslacher Chemical Co., Perth
                                           of the Ceramic As!IOCiation of New Jersey, in which                 Amboy,N,J. (NewVork,N.Y.)
                                           be was intensely inte"=sted. Tbrougti the latter Asso-           Meeka, Edwlll'd, 4349 Holly Hills Blvd., St. Louis, Mo. (Eagle-Picher U!ad Co.,
                                           ciation he assisted the l~~ote Charles A. Bloomlield and            Joplin, Mo.}
                  ·l C. W. CRANB           others in establishing a Department of Ceramics at               Ne•, Rylmd II., National Sewer Pipe Co., Ltd., Swansea. Ontario, canada. (Met«>-
                                           Rutgers University.                                                 politan Bldg., Toronto, Ont.)
                Mr. Crane was a membc:T of -the original board of directors of the Elizabeth                Rapp, Carl H., 566 E. Witherbee St., Flint, Mich. (Milford. Ill.)
            Y. M. C. A. and for many years was superintendent of the Sunday School of the Grey-             Richardson, Gordon B., 116 New Montgomery St., San Franci.~o. Calif. (Livermore,
            stone Presbyterian Church in Elizabeth.                                                            Cali£.)
               Two daughters, Mr~. Mary C. Hahn of Elizabeth, and Mrs. Harriet C. Latham of                 Scbotts, Walter H., 215 Estudillo Ave., San Leandro, Calif. (55 W. Star Ave., Colum-
            New Britain, Conn., survive. Mr. Crane leaves a legion ot friends in all walks of life             bus, Ohio.)
            to mourn his passing.                                                                           Smith, Louis A., 1000 Franklin Ave., Aliquippa, Pa. (Woodla'11111, Pa.)
                Mr. Crane was a regular attendant at Meetings of the American Ceramic Society
            and of the Ceramic A.<~sociation of New Jersey. Quiet, tolerant, broad in experience,
            and catholic in thought Mr. Crane endeared himself to all with whom be contacted.

                                                                                                                                           GLASS DMSION COLL.\BORATED
                                                                                                            DMSION OF INDUSTRL\L AND ENGINEERING cHEMISTRY, AMERICAN
                                                                                                                                           CHEMICAL SOCIETY
                                 NEW MEMBERS RECEIVED rN MARCH                                                           D. B. Keyes, Dl~blon Cl.alrman, llDd E. M. Billings, Secrefarg
                                                     l'all!IOIOAJ.                                             Symprn;ium on "Glass": :F'. C. Flint, Program Chairman.
            Helen B\al:r Barlett, P<!ttographer, A C Spatk Plug Co., Fl\nt, Mi<:h.                             The following program was given by the Glass Division of the American Ceramic
            Chadwick N. HeathJ 00 Chauncy St., Bo5lan, Ma~s.; National Fir~prooling Corp.                   Society al tbc Washington Meeting ol the American Chemical Society.
    I
        I   Walther X:urz,309 :s. Main St., Abin1don, Ill.; Chemist, Abingdon Sanita.ry Mfg. Co.
                                                                                                               • The address within parentheses represents the old address.

                                                   Case 2:17-cv-00063-D Document 63-19 Filed 05/21/19 Page 5 of 13
         I hereby certify that the attached copies of the l3ulletin of the American Ceramic Society. Volume 11. 1933. are m e md
         accuntc copies. the oriyinal oi which is maintained in thc nonnal course of business at the American Ccramic Socicty. 735
         Cenn~icPlace. Westervillc. Ohio 43081.



 i
 I
         Christine Schnitzcr
         Product Manager
 (
 1
         Ccnmic ~nfonnntionCenter

 I




m'
 I   .   725 Csrcm!c Place             .
         '.'l+q!t?r.~~ile. Ck1c 129a1.?;20




                   Case 2:17-cv-00063-D Document 63-19 Filed 05/21/19 Page 6 of 13
                                 BULLETIN
of the American Ceramic Society
                   A Montht'j Publication Devoted             Proceedings of
                                                                 10
                      !he Society, D i ~ c u ~ s i o nofs Plant Problems,
                         D i ~ c u ~ s i o nofs Technical, ScienfiJir,
                           and Art ~ u e s f i o n sand
                                                      , Fromotion
                                   of Cooperative Re~enrch



                                 Vol. 12, 1933
                                    JULY-DECEMBER


            Edited by the Secreczry of the
                                         . ..
                                              Society, Ross C. PURDY
                            Assisted by    { MARY
                                             EMILYC. VANSCIIOICK
                                                 J. R A D C L I ~ P E

       Assisted by the followicg ~ 6 c e r sof the I n d u s u i ~ lDivisions:

                                                                 J. 0. Evgnalsnt Slrucrurd Chy
                                                             '


                                                                                )
                                                                 W. C. R V E ~ L P d u &
 -   H. H.'B W V
     S. R Scsoras          1cia:*
     G. H. B a o m
     C H . PEDDRICI.JR.
                             Afafkds and                                        } Whh Wares

                    Officers of the Society                                     Trustees
                   JOHNC. H O S ~ PPresided
                                     .
             Coming Clots Works, Corning.    N. Y.
                   L. J. TROS~IL,Vice-Presided
            G e n e d Refnaories Co., Bnltimorr.   Md.
                   H. B. H?pn&n,      Trcurura
             -   1445 Summrt St;, Columbus, Ohio

          ROS C. m y , Crnad Secretary and Edilor
C'miurc.or Publicothr:      Lams N ~ v r a s ,Chairman; M. F. BES-R,      L. J. TROSTZL.
                                                                                      R. M.   gpJ~,
                                           Ross C. P     ~        Y
             Edifortbl a d Adaatin'ng 0fict.x 2525 N o n h High S t m t , CaIumbus. Ohio
                    Pubtirotion Ofla: 20th and Nonhampton Strett~.E w n . Pa.
           Case 2:17-cv-00063-D Document 63-19 Filed 05/21/19 Page 7 of 13
                                                        NOTES AND NEWS
                               SILICOSIS                                          J. J. B L O O Y P I E L Study
                                                                                                            ~.        of efficiency of dust-removal
                                                                             systems in g n n i r c t u t b n g plants. P u b . Hccliir Rcpt., 4 4 ,
      R z c k e t e r lawyers and doctors have added to industrial z S s 2 2 (1929).
  b a u d s the liability of unwarranted finanaal losses, as                      &I. C. BOHROD. Pulmonary siderosis; two cases with
                it .,vere not bad enough to have [he possibility of reticula-efidotheliat siderosis. Arch. .Parh.. 10, 174-96
                                                                             (1930).
  w r k m e n ccntrzcting silicosis in spite of every possible                   C. C. BRrxg A H D -1.R. R                     ~ peixlnal ~ commuai-
                                                                                                                                                   ~     ~   ~
  warning and precaution.                                                   cation.
     Silicosis and all other lung troubles classibed under the                    H. %I. C.~RLETON. Effects productd by inhalation of
  marc general term "pneumoconiosis" have, no doubt, haematite and iron dusts in guinea pigs. Jour. Hyg.; 26,
                                                                            227-34 (1927).


       -
  elways *.icted              those who were a t        lctive  in fMoriesv      W. 1. c ~ - Dust    ~ ~ ~ in. ahruive indusuy; xcond
  in streets. c r on farms. Science and i e n a c methods have study, Jour. I n d . H Y I . , 11, 92-90 (1928).
  disclosed thew !ung troubles. An accumulation of d a m                         E. H. CL'LVER. Progress and present status of indus-
  =d              histories has made more evident the -uses and trial hygiene in the Union of S. Africa. Ibid., 11, 1-215
                                                                            (1929). international Silicosis Conference. J o ~ r .U r d .
 results. With increasing facilities and the acquisition of                           S. Africa, Scpt., 1Q30.
  aut3entic ~ k c n t i b c a l l yexact o b s m a t i o n s there has becn      E. L. caLLIS.        ~~~~~l R~~~~ chief ~~~~~i~~ of .
  0x1 th: par. of ?Ian: managers a growing sense of responsi-               Factories and Work Shops for England and W a l a , 1910.
 biiity a n d the need for protective deviccs for their em- (Quoted by Simson.) S t s t k t i a l c h h t c r i s t i c s of dust
  ployca.               a reward for these humaniur*n disclmures            phthisis ( ~ u l m o n a silicosis).
                                                                                                        r~              l o u r . Ind. fire., 8, Gi-65
                                                                            (1926).
 m d efloru. t h e racketeering lawyers and doctors have                         E. L. COLLJS ax^ J. C. CrLcnnrst. ~                           f of dust
                                                                                                                                                     l   ~   ~
 s e a t h e chance for making easy money.                                  upon coal trimmers. Ibid.. 10, 101-10 (1929).
     I t behooves every ceramic manufacturer to prepare 3                        E. L. COLLISA N D K. W.COMBY. Dust inhalation and
 defense agaicst silicosis damage suits. The plant must                             Ore mining- Ibid.* 12, 266-80 (1930).
 be as free f r c n rice air floating dust as is possible and the don            W. E. Cooice. Fibrosis of the lungs due to the i n h a k -
                                                                                     of asbenos dust.                  Ud,              2,       (1924).
 m m m u s t be warned and provided with dust masks.                        Pulmonary asbestosis. Ibid.. 2, 102.1-25 (1927). .%shes-
 But &ex p m u t i o n s are not suificient. The plant                      tos dust and the curious bodies found in pulmonary as-
    anagers must ';(? prepared to show medical .qnd X-ray bestosis. IhiC.* 2* j7S-g0 (1929).
                                                                  ..         . - Correspondent:. Jour. Arncr. .Wed. .-                    I
                                                                                                                                         ssn..  95, 258
    cords.                                                                  (1930).
     -12 f h c r evidence1 of the seriousness 4 t h which the                    S. L. crwulNs.       ~          f of coalf dust~ upon ~[he silicotic
 x i e a t i s 3 Lave studied the matzer ol siiicosis the following lung. Jour. Ptrii. 2 B a t . , 30, 61S5-19 (102:).
 one hucL-ed and thiny-rive rrimcncts x e given from a                           EDITORI.~.. B r d . Ucd. l o u r . , 2 . 304 ( 1 9 2 ) .
 =Pfl by H'
                                                                                 L.   EDLIXG. Contributions to roentqenoloqy of pul-
                                         a n d E' p. Pendugr-"         Con- monary antJ-mcos*.            ; I r u r&iol., 6, 369-40 (1926).
 c a a i a g & e x references t h e authors makc the f0Uowing                    J. E       ~ N e o~p l a ~ i~c ~ . i 2d ed.~ w.8 . ~saun- ~                     .
 stntcrcut :                                                                ders 6..Phihdelpbzia a n d London. 1922. p. 808.
    nc                           we have been                          were      J. W. FEXXEL. S t u d y of s i l i u dust in hard rock drilling
 very numerous. T h e hrerature d u n g the past few y u r s                in New Yorl: City. l o u r . I d . Hyg., 11, %-dl (1929)..
 h a bern mplete with a d c l e ~dealing with the various the lungs;                  hf. FRIED. Origin of                           (mzopbgu)        in
 p h n s a of d w t inhalation. We pre obliged to restrict our iflieions of                    erperimentll         study     by   use of
 tist af reierences t o those a r i c l e s which present particular
                                                                                                                            Parha              Mrd., 3,
 poinu of i n t c - a t t o the roentgenologist. We have been               i5147 (,g271,
 obliged            om,t many of the refermcn included in our                    L. L'. CARDNER.Studies on relation of rninval dusts
 p m o u s pmer.tations.                                                    to t u b e d o s l . I. Relatively early lesions in experi- .
                                                                            mental pncumokoniocis produced by. granite inhalation
                                     References                             and their inrfuence sn ?ulmoaary tuberculosis. A mcr. Rcc.
                                                                             Tubcrc.. 4 , 734 (1920). Appendix on Pathological Studies.
     E. . 4 n s o v ~ a . Is anthmcosis a disuse entity? Prrssr             U. S. Pub. Health Bull., No. 187 (July, 1929). U. S. -
'mid.. 37, 1624-26 (1929).                                                  Covt. Printing Office. Washington. D. C. Studies on
     C. BADHAY. Studies of IndustMl Hygiene No. 13. experimental pnc~nokoniosis. V. Reactivation of heal-
 No-        on a 5ne t y p e of fibrous pneumoconiosis prcduccd             ing prirnlry tubercles in t h e lung by inhaktion of qurtr.
 by s i l i u t t s and other m i n e d s . .Ex-             from Rept. of granite. and urbonandurn dusts. Amcr:Rro. Tubetc.. 20,
 -or-General                   of Public Health. New South Wales. for y33-75 (1929). WlU inhalation of silieous d u s u a d v o t e
 year ended Dec. 3 1. 1927.                                                 a partially healed f o m o i tubcrculow infection? Experi-
    C. BADHAY. H. E. C. RAYNEX.AND 'H-D. BROOSE. 'mental study. P&. H r d h Rep;.. 45, 282-88 (1930).
 S t u d i n in I n d u s t r i d Hygiene No. 12. Dust wmpting in                S. R. G ~ o u n a . Aesencc of mbcrrtos fikin l a i o n s of
 Sydney s u d s t o n e industria. Ibid.                                    asbestos workers. Tuber&, 10, 404-407 (1929). Re-
    J. B. Bmmo. P. DRINPER.J. L. FINN. A N D R. lf. d o n of h u to asbestor fiber; with r d u e n c c t o pul-
 TBOXSON. h f u k a n d r e s p i n t o o for p r o t m i o n against m o w .-sa                       Ibid.. 11, 151-j3 (1830).
          a n d furna. l o u r . Ind. Hyg.. 9 , 2 6 4 1 (1927).                  A. L. GUY AND J. L. T ~ a a . Pneumocoaiosis;
         H. BELT. Pathology of silicosis of t h e lung. Can. report of a x s . Va. Med. .\fonth., 49, &ti49 (1923);
                     /our.. 20, -194-509 (1929).                                 W. E. G Y E A N D E. H. KETTLE. Pathology of m i n m '
                                                                            phthisis. Land,.2, 853-56 (1922).
     1%        ~ d i t o r i i lon "The Silicosis Racket." Bull. Am-.            W. E. GYB AND w. J. PVRDY. Poisonous propertics
 Ceam. S o c . 12 151. 127-34 (1933).                                       of colloidal silicn: edects of p a r c n t u d administrarioa of
    8 . ~ W W T . Jour. Rorntpnrology and Radium                   Tlurapy. large d-.         Brit. J o w . Erpt. Pd.. 3, 76-85 ( 1 9 E ) .
 Vol. .Y=C1/1. Yo. 4.Case         October  (1931).
                                       2:17-cv-00063-D                      PoisonousFiled
                                                                 Document 63-19            propenies   of colloidal
                                                                                                05/21/19           Page  s i l8
                                                                                                                              i a of
                                                                                                                                  : effects
                                                                                                                                     13 of repeated
                                                                        O,? 3
                                                                NOTES A S D S E W S

 i n t r a v e z o ~irijectioos on rabbits; fibrosk of liver. Ibid..                    F. LANCCL'TH.cber die Siderosis Pulmonum. D m .
 1. S&9-;      (1923:. Poisonous . .                of colloidal silica.             -4rch. klin. Mcd., 55, 5 3 (1885). (Quoted by Bobod.)
          5 , 2 % (1924).~                                                              -4. J. LANZA. Penonal ~ o m m u n i o t i o n .
          C. H ~ o r w w . C l i n i a l ;~spau  cf pulmonary asbcs-                   A. J. LANU AND S. B. CJULDS. Rocntgcn-my findings
             Brit. .Vd. Jour.. 2 , 560-81 (1939).                                    in miners' cansumptioa. k d on a n u d y of 150 u s e .
    . . HMILTOX. Enilmcled sanitary ware rnanuixture.
    %                                                                                U. S. Pub. H u l t h B d ' . . S o . 85 (Jan., 1917).
four.. I & . H y g , 11. 139-53 (1929).                                                 K. hi. LYNCHASD w.A. SMITH.Asbestosis bod'- in
    D. H.UXUSGTONA N D A. J. LUZA. ?riiners4coosump-                                 sputum and lung. Jour. Amer. .\fed. .-lssn.. 9 5 , 65941
tion in the mines of Butte. hlont. Preliminary report of                             (1930).
an invcsrigation made in 1816-1919. U. S. Bur. hlines                                   S. .LICDONALD.Histology of pulmonary asbestosis.
Trch. Pa-pcr, So. 260 (1921).                                                        B r i t . Md. Jovr., 2 , 1025-26 (195).
    T. bw.           P. DILI.YKI=P.  ~ H D S. P. CEOATB. Control oi                     W. McF-HD.             Silicosis and tuberculosis u seen in
the silicosis h a t u d in the hard rock industries. I. A                            granite wofters in B a r n , Vt. Jour. Ind. Hyg.. 9 , 315-30
Iabomtoty study of design of dust control s y n u n s for use                        (1927).
with pacumntic granite cutting tools. l o u r . I n d . Hyg.,                           A. h f ~ v n o c o m ~ r o Studies
                                                                                                                   .        in exfgrirncnbl silicosis
12, 75-41 (1930).                                                                    and other pncumokoniosii. Pub: S. Ajrican I w t . for
   P. S. HAY. Short description               of a dust t n p to be w e d            .W. Rcrrarcb. No. 15 ( h h d 31. 1922). Gmmbutjoh
  in conjur?ctionwitS. p a c d v e rock drills. Ibid.,8,496-98                       t o the study of miners' phthisis. Ibid.. k.        .
                                                                                                                                        1926.
  (1928).                                                                               E. R. h i a x e m a . k a r r e n c c of pulmonary fibrosis
                                                                                           and other pulmonary d e c t i o n s in asbatos workers.
      E. R. H A Y H L D.           ~ ~J.. K ~ x o a t .B. E. NEXSWA.YDER.                  Jour. Ind. Hyp.. 12, 198-222; 239-57 (1930).
  AND C. D.B m s r r . Silicosis with low incidence of tuber-
                                                                                                E. R. L l a x ~ w a m r A~N, D C. W. PXICS. Report on
 cdosis. . Ibid.. 11. -2                 (1928).                                           effccu of asbestos dust on the lungs and dust suppression
      P. ~ E P F E R S A N . ,Votes on biophysici of s i l i u acd in the asbestos i n d u ~ . H. 41. S ~ t i o n e vOffice. Lon-
  etiology of silica&. Brit. U c d . J o w . , 2 , 489-32 (1922). don, 1930.
  Exposurr: t o s i l i a dust without the orrurrrncc of silicosis.                             E. L. , C ~ ~ D D L E T O X . Study of pulmonaiy silicosis. J o u r .
 Jour. Ind. Hyp.. 8, 48140 (1925).                                                         Znd. Hyp.. 2, 533 (1920-1921). P r m n t position of sili-
      P. : ~ E P P E R V W ASD -4.T. GPBEN. Method of action of cosis                               in industrv in B r i h . Bril. ~Ucd./our., 2 , 485-89
 s i l i u d c s t in the lungs. Ibid., 10, 272-78 (1928).                                 (1929).
      K. H a ~ r v sAND 0. R~cnsur. Zur Frage der Einwcrk-                                      W. S. MILLER. Essential points in anatomy of lung.
 ung voa I ; o t l c n s ~ u b i n h a l a t i a a auf die Bindcgcwebscnt-                 Arncr. J o u r . R o d g c m l . . 4 , 269-79 (1917). Studies on
 wicklung in der Lunge. 2. Tubcrk., 46, 123-28 (1926); tuberculous                                             infection. 111. Lymphatics and lymph Aow
a b s v l c t r d in ;our. Amcr. Md. Assn.. 88,257 (1927).                                 in human lung. A m n . Rm. T u k r c . . 3, 193-209 (1813).
     E. H r c c ~ ~A.     s . J. LAVZ.~,F. B. LANBY.       A N D G. S. RICE.
                                                                                           K e y points in lung structure. Radiology. 4, 1 3 - 7 7
 S i l i w u s dust in &tion              to pulmoaaxy discax among                        (1925)-
 miners in the Joplin Dismct. 510. U. S. Bur. M i n e Birll..                                   M i n u s ' Phthisis Medical Bur.; Re?t. for year ended
           32 :i92rj.  '
                                                                                           i d y 31. 1927. Pretoria Trinting and Stationery Office.
           :-Io~sr,D. ILPLUYOVA.            A.W Sf. S ~ . r r o r r v ~ ~ . : - . . . X - mi923.
                                                                                             y         -
studv
 - - - --    af ~ n e u m o k o n i oof~ porcdain workers. Foruc.kr.                            Miners' Phthisis fievcntion Committee. R c p t . , p. 19
G e b ,"ldnttnnroirlm. 37, 3%8                       (1929).                               (1919).
     F. L. HOFFMAN.hlcrtxlity from respirat& a i s e v e                                        P. F. ~ I ~ L L - . ,%tdiographic picture in chzlicosis. and
 in dusty . t n d e s . U. S. Dept. L h o r . Bur. L b a r Statis-                         its d i f f e r e s h l diagnosis irorn other iilectiotu of the lungs.
 tics. 3d..June. 1918. (Quoted by Simson.) Compen-                                         .4c& rudiol.. 8, 193-208 (1927).
sation for siiicos.k. I d . D o d j r . 2, 103-lC6 (1924).                                      E. VON Slt",~zx. Pne-amokcniosis !ram zmdbluting.
Reumokaniosis in the stone indusuy. Amcr. Rco. 2 - s t r . G ~ n b c n y p .(in~allarrhuf..5, 148-50 (1923); no-
 T u k r c . . 6 . 7 2 - 8 1 (1922). Problem of dust phthisis in                           s t n a e d in Ed. Hyz.. 31, 9%-5i (1928).
the w i t e stone industry. U. S. Dept. Labor. Bur.                                            .M. ~ ~ U X R A Y . CSaring Crosl H a p . Gar.. 1900. (Re-
Labor Statistics. B d ' . . S o . 293. 1922. (Quoted Sp Willis.)                           ferred t o by c a k e . )
     R. HOLLUX. Gber die Einwukung voa Kohlen- und                                              B. S. Nrcxouox. Dusted lung, with special reference
G r a p h i t s u u b ohne G a t r k k i m e n g u n g a d die Lunge.                      to inhalation of s i l i u dust (SiOt) ond.iQ relation to p d -
2. T u k k . . 52, 394-96 (1928).                                                          munary tuberculosis. Jour. Ind. Hye.. 5 , 2 2 W 2 (1923).
     L. C. I R V I Y F ~Present .        position of minas' phthisis on                         R. C. O ~ N Contribution.              to knowledge of roentgeno-
t h e ELnd. A b s t m c c d in Jour. Ind.Hyr.. 11, 92 (1929). logial apparancc of silicmis. Acfu rodwl., 9, 266-88
      D. C. J.urvrs. Roentgen study of dust i n h i a t i o n in (1923).
t h e m n i t e industry. . ilncr. l o u r . RoenlpemL.. 8 , 3%4-j8'                           T. OLIVBR. Pulmonary asbestosis; a sodomedical
 (192:). Dunham's fans in roentgen-ray study of granite study. Arch. Cnurrbrpdhl. GmmbChyg.. 1 , 67-76 (1930).
dust inhalation. Ibid.. 8, %&64 (1921). Conctption Puimoavy asbestosis in its clinical u ~ s p e c t ~ .l o u r . Ind.
of c h a t x-nv densirja b o ~ don a study oi g n n i t c dust Hyp.. 9 , 483-85 (1927). C l i n ~ a laspects of puknonarp
inhalation. . IW..              9, 2%-34 (1922). Clinical study of                         asbestosis. Brit. Ucd. Jour.. 2 , 1026-27 (1927).
p + t e dust inhalation. 17th Annual Xkcting, Nat.                                              C. R. O m . Discussion on -4.E. Russell. Jour. Amcr.
Tub-.          .bsn.. T r a n s . , pp. 411-21 (1921). U p p a respira-                     gd.Assn.. 95, 1114 (1930).
tory tract in granite dust inhalation. A n n . Obi.. Rln'wl..                                   H. K. PANCOAST            AXD E. P. PBND~RCBASS.         Review of
ti' Laryncol.. 32, 405-12 (1923).                                                          present knowledge of pneumoconiosis, based upon rocnt-
     S. H. a n . C . W. SXITR.A N D E. C . ~ I E I T E RDust                 .             genologic stxidies. with not- on the pathology of the
respirators; their construction and filtering efiacncy. condition. A M . Jour. R o d g c n d . & Radium T k a p y .
Bur. hlinu T a b . P a p , No. 394 (1926).                                                 14, 3 8 1 4 3 (1925). Pneumoconiosis (Silicosis): A
     E. H. KH-8.                   Experirncn-1 silicosis. Your. i n d . Roentgenological Study with X o t a on Pathology. Paul
H y p . . 8, 491-95 (1926).                                                                B. Hoebcr. Inc. New York. 19!26.
            J. U Y D AND       ~ L E. R. HAYHURST.Ste~eoscopic                                  H. H. PHIUIAR. Function of rhe endothclhl cell in
          y u a m ~ n n t i o nof sancbtone quarry work-.                 Arne.            pathological conditions. apedally in t u b e r c u l ~ . Amcr.
          , Puu. Hurkh. 17, 818-22 (1927).
     R. B. LADOO. Son-Metallic Minenls: Occurrence.
                                                                                           &. Tubnc., 9,SOi-18 (1924).
                                                                                                Pulmonary asbestosis. l o u r . Amcr. ~llcd.Asm., 95,
 Prepurtion. Utiiiation. McCraw-Hill Book Co.. N. Y., 1431 (1930);
 1925.                                                                                          A. R. RIDDELL. Case of siliccnis w i t h autapsy. a n .
     F. H. LABRY. Oesophagul diverticula. Boston .Wed.                                     .!dcd. A u n . l o u r . . 15,839-11 (1925).
& Sxrc. l o u r . . 198, 35.541 (193).                                                          A. R. RIDDELLAND H. E. R o m w e ~ ~Clinical           .      _and
     H. 3. hi. LANDIS.            Case   2:17-cv-00063-D
                                   Relation    of organic dust to Document
                                                                      pneumo-                 63-19 Filed
                                                                                           pathologic                 05/21/19
                                                                                                              observations       on Page
                                                                                                                                     silicosis9 in
                                                                                                                                                 of Ontario.
                                                                                                                                                    13       Jour.
konrmrs. Yosr i n d . . Y Y ? .7 . 1-5 (1925).                                             Ind. H y g . . 10, 147-57 (1928).
                                                             NOTES A S D NE\VS                                                                 -.).j
                                                                                                                                               .I.,


   A. E. R c s s z r ~ . Person31 communiution. Dust and                                  S . TATTERSALL.          Gcczrrencr and c!inical manilesu-
 7 ~ l m o n a r vdiscxse. l o u r . .4 WSC. .\ftd. .-Ism..95, 17I+-;T                tions oi silicosis among hard r o u n d workers in coal

I'        E. RUSSELL.R. H . B R I ~ E SL.. R. THOMPSON,
          B L O O X F ~ S L DHealth
                                .      workers in dusty trades. 11.
 ~ X ~ O S U ~toT silicmus dust (granite industry).
  >ub. Heaith a d . . SO.1s; g u l y . 1929).
                                                                          .\.w
                                                                       L'. S.
                                                                                      mines. Jorrr. I n d . H?.g.. 8 , 46ijrJ-50 (1'3213).
                                                                                         L. R. THOMPSON            .\NO R. H. BRITTEH. Silica dust
                                                                                      hazard in granite cvtring industry. 13id.. 12, 12.3-t;
                                                                                      ( 1930).
                                                                                         L. R. THOUPSON            A N D D. I;. BRL'NDACE.Study of
    R. R. S . ~ Y E R S Lr. S. Bur. .\lines ~ i r c d u r s . ' h ' o s .6039.        exposure to calcium dusts generated in the manufacture
 ,196. 0345. W 9 . Silicosis among miners. L'. S. Bur.                               of Portland cemenc. fbid.. 11, 182-93 (1929). Respira-
 ,sites r e c i . Pap-. S o . 373.                                                   tory diseases in 3 Ponland cement plant. IN..           11,566-T
   R R. SAYERSA N D F:V. ~ I E R I T E T H E R . hiiliary lung                       (1929).            .
 !isease due to unknown cause. P u b . Hcallh Rrpr.. 45,
 9 9 + 3 W (1930).                                                                       L. R. THOHPSOH.           D. K. BRUSDACE.-1.E. RUSSELL.
   A. S C ~ O S S X A X S Anrhracusis
                                .          and tuberculosis. Xlin.               '   AND J . J. BLOOHPIELD.            Health of workers in a Ponland
  Vochrchr.. 5, 1796-8; (1936); abstracted in Jour. Am-.                             cement plant. U. S. Pub. Health BuU., KO. 176 (April,
 gtd. Assn.. 87, 19.55 (1926).                                                        1928).
   H. E. SEILEX. Case of pneumoconiosis; result of in-                                   J. 51. WAINWRIGHT          A.YD H . J . XICHOLS. Rektion be-
 a h t i o n oi asbestos dust. Brir. V e d . Jour., 2 , 982 (1923).                  tween anthracosis and pulmonary tuberculosis. ,-I              mcr.
   F. LC'. SIMSON. Pulmonary asbestosis in S. Africa.                                Jour. Uuf.Sci., 130, 386-99 (1905).
 k i t . .!fed. Jour.. 1, S G - S i (1923).                                              W. WATEINS-PITCXPORD.             Silicosis of S. African gold
   A. R . SMITH. Silicosis 3mOng the rock drillen. blasters.                         mines. and changes produced in it by legislative and
 n d excavators in New York City. Jour. I n d . H y g . . 11,                        administr;rtive eAorts. Jour. Ind. Hyg., 19, 109-39
  8-69 i:39).            ?=sonal communication.                                      (1927). Dhgnosis of silicosis. .\led. Jour. A uslralia,
   W. S. E.Y:THAND E. L. 2 3 ~ ~ : sReport      .        on macufac-                 2 , 32-84 (1923).
 urc oi silica brick. H . S l . Stationery Office. 1917.                                 A. H. WATT. L. G . IRVINE.J . P. J O ~ N S O H          , D W.
                                                                                                                                                AN
 Quoted b y HeTernul.)                                                               STEW.\RT. Silicosis (>liners1 Pkthisis) in 'the Uritwaten-
   H. F. SMYTH A S D H. F. SHYTH. Jm. Spray painting                                 rand. hfinen' Phthisis Prevention Comm. of S. Africa,
: n z u d ~ as detcmined by the Pennsylvania and the                                 Pretoria. Appendix No. 6. 1916.
 Jntiocal Cliety Council surveys. l o u r . Id.Hyp.. 10,                                 T. W e o e l u m , Anthracosis and pulmonary tubercu-
  63-211 (1929).                                                                     losis. Klin. IVochscirr.. 7, S90-95 ( 1 9 3 ) ; abstracted in
   W. I3. SOPER. Pulmonary asbestosis; report of a c a x                             Jour. Amcr. .Wed. Assn., 91, 314 (1929).
:ad a review. . I m c r . Rm. Txbrrc.. 2 2 . 571-84 (1930).                              H. S. WILLIS. Pulmonary d e c t of over three years'
   S o u a . i f r i n n Silicosis .Act. experiences in administra-                  exposure of guinca pigs to siiica dust. .-lmcr. Rco. Txbcrc..
 ion oi. id.Doctor, 2, 124 (1925).                                                   17, 23-67 (1329). Pneumoconiosis and tuberculosis.
   J. V SP.+RKS. P c m d cornmunicition.                                             5 f d i r i n e . 9, 413-jU6 (1930).
         a v ?ainting in Pennsylvania. Dcpt. Labor and

:dR:r.     ry. Comnonwczlth of Pennsyivania. Hanisourg.
            3 u l l . . No. 16 (1926).
   M. STEWARTA X D -4. C. HADDOW. D e n o n s t n t i o a
,ithe m u l i a r !:odiss of puiconary asbestosis ("asbestos
                                                                                         C.-E. A. W ~ N S L O.iSD  W L. GREENBURG.Study 01 d ~ t
                                                                                     hazard in wet and dry grinding shops of a n ax factory.
                                                                                     Pub. Health Rcpt.. Oct. 8. 1930. (Quoted by Ruue!l.
                                                                                     Britten. Thompson. and Bloomrield.)
lodia") :n material obtained by lung punctur: and in &e                                  W. B. WOOD. Palnonary asbestosis; radiognphic
putum. / o u r . Path. Bucl.. 3 2 , 172 (1929). The i n m e -                        appurances in skiaqrarns of the chests of workers in
h t e lia-osis             of pulmonary asbestosis a t necrcpsy.                     ~sbestos. T%btrck, 10, 3 5 3 4 (1929).
3h;. -?fca. l o u r . . 2. 909 (1923).                                                   W. 8. WOODASD S. R. CLOYNE. Pulmonary asbes-
   C. L. SC-IEXLAND AND S. BRYSON. Omurrence of                                      tosis. Lancet. 1, 445-18 (1930).
G a u oi zbe lungs frcm dust inhalation in the slate
        '
                                                                                         W. B. WOOD anD D. S. PACE. Case of pulmonary---.
adustry in the Gwyriai Disuict. H. .\.I. Stationery                                  ubestosis. Tubercle. 10, 457-20 (1929).
Iffice. 1930. .%bstractea in / o ~ c r . Ind. H y g . , 12, 159                          Workmen's Compensation Act, Ontario. with Amead-
.'1930).                                                                             ments to 1929. Toronto. 193s.




                                                      CEILlMIC SCEOOL NOTES
.XEW YOLK          STATE COLLEGE OF C E U I C S AT             this tigure representing a .COYc increase o v a that of the
                    ALFRED URIVERSITY                          preceding ye=.      There is a staff of twelve instructors,
                                                               each a specialist ia his line of work. The College is or.
 Dediudou Exercises lor the Hew Ceramic Building, r t          ganized on the basis of three departments. that of General
           ,    Allred, Xew York, June 12, 1933                TechnoIogy    and Engineering. Class Technology, and Ce-
                                                               ramic Art. The courses of study embrace dl'fields of the
   Inmductory R t m u k s by Dean Major E. Holmes              ceramic inciustries in their three essential aspects of tech-
                                                               nology, engineering, aad art. The school now consists of

a,     oufd like ro call attention to the background of these
de cation ceremonies which our friends have made pas-
nble fur us to m a n g e for today.
                                                               three buildings including the cew one to be dedicated to-
                                                               day, and affords 40,000 square fcet/of floor space devoted
                                                               to lectitre rooms and labocatories. New, ' u F c ' i d a t c
  The S e w York State College of Ceramics, recently ele- equipment worth $40.000 has been installed in t h b new
roted .to thai s t a t w from the status of a school. L the    building during.thc past y u r and f 15.000'worth will be
only ixnirution in Xew York devoted to higher education        installed in thc coming year.
                  -
in m t m : c s . :-or :heCase    2:17-cv-00063-D Document 63-19
                          clur.tnc year its enrollment is 347.   This largeFiled   05/21/19
                                                                              expansion propramPage
                                                                                                 oi the10
                                                                                                        pastofyear
                                                                                                               13 h u more
                                        BULLETIN OF THE




                                                                       The Journal
                                                                     of the Society of
                                                                    Glass Technology
                                                                     A quarterly Joumnl contalnlnp
                                                                      origlnnl pnpera and sbetmcra
                                                                       of papers coyerfng the wholc
                                                                                                                  ...
                                                                         Beld of Glass Technology

                                                                     LWAL SUBSCRIPTIONS T O .
                                                                    SOCIETY (Incllldlng "Journal")
                                                              Ordinary Members. ....................f1.10:O
      FERROASBESTOS MITTS                                     CoUc&e Members .................. ..a.   3.0
                                                              Roo-Members .........................f2. 0.0
                                                                                                  .;.
      The same high quality             rn   .       rn        Pomu d appliuticm for membership MI be
                                                               obtained from the Americu Treasurer of the
      Prices lower than ever.                                  Society, Prancia C. &it, B . S , Washington, Pa.

                                                                        Address orders uld inquiries:
      Write' f i r Femo ,Monthly Price List
                                                                               T h e Secrutarg,
           FERRO ENAMEL CORP.                                           Society of G b a Technology,
                                                                      The Uaiversit7, ShefEeId, England
               Cleveland, 0.                 .   .

                                                          i   ...

                                                                                                                  4




                           T o Avoid Misunderstandings
             tVe own two well-equipped Florida clay plants, each with large clay ,deposits.
             For your benefit and for economy's sake, we are concentrating production at our
        EPK n'ine.
             Ample Florida Clay capacity, plus recent refinements, is assurrd, with additional
    e c u r i t y of our Lake County mine capacity held in reserve.
1      EDGAR PLASTIC KAOLIN CO.                   EDGAR BROTHERS CO.
        H o m e Office-Metuchen, N. J.         New  York Office-50 Church St.
                            Mines in Document
                 Case 2:17-cv-00063-D Georgia 63-19
                                               and Florida
                                                    Filed 05/21/19 Page 11 of 13
                                                                                                                   I
                                         .ICTIVITIES OF THE SOCIETY

                         "WIN WITH WISDOM" C:ORPORATION M E M B E R S *
               Paid Corporation Members of. the American Ceramic Society
                    Co..,iO Church St..    Sew   York. S . Y.        English China C a y s S l e s Corp.. 551 Filth .4vc.. S e w
                                                                        York, N. Y.
         Spark,D;,ug C O . : Flint. hlich. (T. C.1icDougal)          Eureka Flint Sr Spar Co.. Box 066, Trenton. N. J . (H. D.
        on Porcela~nCil.. .ikron, Ohio (F. W. Butler)                   cfhropp)
        :fiun Encaustic Tiling Co., Zanesvillc, Ohio (H. F .         Fedeml Seaboard T e n a C o t u Co., Perth hmboy. N. J.
                                                                     Fostoria Class Co., Sfoundsville, W. Va. (W.F. Curtis)
       & a n Gas -4ssn.. 420 Lexington Ave.. New York. N. Y.         General Cenrnics Co., 71 West 35th St., New k'ork. N. Y.
       2. C . Scgcler)                                                  (P. D. Helser)
       & a n L s \ a Corp.. C h a t t ~ n o o ~ Tenn.
                                                3,    (P. J. Kruesi) Ccorgc Pottery Co.. W. S.. East Palestine, Ohio (W. S.
       e r i u n Potssh 9c C h u n i a l Corp.. 333 Broadway. N e w     Gorge)
       'ork. S. Y. (C. 11. Dennis)                                   Gillinder Bras.. Inc.. Port j e m s . X. Y . (James Cillindcr)
       eriar. Rolling klill Co.. .\fiddletown. Ohio (F. J. Sut- Gladding. h f c 8 u n 8 Co.. dtW h k r k e t St., San Francisco. .
      .hen)                                                             Calif. (Atholl Sicaezn)        .
      :ericrn Smelting h Reiining Co.. hfaurer, N. J. (W. F. Cleuon-Tiebout Class Co.. 59 54th St., hfzspeth, N. Y.
      ;ross)                                                            (C. H. Tiebout)
      :&can Stove Co., 1001 S. Kingshighway Blvd., St; Gleowood Range Co.. Taunton. Xlass. (J. L. .4nth;ny)
     ,ouis. %lo. (Arrhur Stockstrom, Quick Steal Stove Co., Colding-Keenc Co.. Kecne. N. H. (C. E. Golding)
      St. Louis. 3.10.)                                              Colding Sons Co.. Trenton T w t Bldg., Trenton. N. J.
     :sler-3lorton Co.. 720 Fulton Bldg.. Pittsburgh. Pa.               (H. P. Margerum)
     .P. L. k r )                                                    G n a t Lakes Steel Corp.. Tecumseh Rd., Encoune, Dr-
     .antic T u r a C o t u Co.. Perch Amboy. N. J. (J. W.              troit. hlich. (C. IV. Given)
     3ixson)                                                         Green Fim Brick Co.. A . P.. Mexico, 510. (As P. Green)
     bcock S: Witcox Co..130 C e d u St.. New York. N. Y.            Haeger Potteries. Inc.. Dundee. 111. (E. H. Haeger)
    .UBrorhen Co.. Muncie, lnd. (G. A. Boll)                         Hall China Co.. East Liverpool, Ohio (M. W. Thompson)
    .itimore Enamel & Novelty Co.. Box E-4. Baltimore                Hanovia C h e m i u l & 3lfg. Co.. Chestnut St. & N. j.R.R.
     Sld. (H. B. Little)                                                Ave.. Newark. N. j . (\V. Riehl)
    .us& h Lomb O ~ t i c l lCo.. Rochester. N. Y. (Xlurrav          Hardinge Co.. Inc.. York. Pa. (F.E. Finch)
    Scott)                                                           Harshaw Chemiul Co..Intelligence Sen-ice Div.. Cleve.
    ach Erameling Co.. Cmhocton. Ohio (H. L. Beach)                     land, Ohio (D. C . Pierce)
    :Iden Brick Co.. Canton. Ohio (P. B. Belden)                     Hartford-Empire Co.. Hartford. Conn. (F.C. Smith)
   ~ n n o tCo.. Canton. Ohio ( B . T. Bonnot)                       Hazel-Atlas Class Co.. \Vhceling.           W. V3. (J.-- H.
 rn
                                                                                                            -
               Pottery Co.. BuBalo. N. Y. (L. H. Bown)                  .McNash)
                burg Pottery Co., Cannonsbwg, Pa. (W. C.             Hommel Co., 0.. 209 Fourth Ave.. Pittsburgh, Pa. (0.
    hr-1                                                                Hommel)
   m t o a Stamping Sc Enameling Co.. Canton. Ohio (E. F.            Houze Convex Class Co.. L. J., Point khrion, Pa. (R. J .
    Hargerj                                                             Houze)
   lrborundurn Co.. S i a - 3 Falls. N. Y. (F. J . Tone)             Hydraulic-Press B6ck Co.. 705 Olive St.. St. Louis. Sto.
  arr-Lcwrzy C L s 50.. Baltimore. Xld. (C. 3. LlcComas)                (S.H. [very)
   erarnic C310r jc C h e m i a l Xfg. Co., New Brighton. Pa.        Industrial Publiutions. Inc.. 59 E. Van auren St.. Chi-
    (W. F. Wenning)                                                     cago. Ill. (F. A. Cuignon)
   hampion Spark Pluq Co.. Ceramic Division. Butler Ave.             International Lead Rerining Co. (Anaconda Zinc Oxide
    and Grand T r m k R.R..Detroit. Sficb. (J. A. Jeifery)              Dept.). 1Slst St. & McCook Ave.. East Chicago, Ind.
  .!mttanooqa j k m p i n g 9 Szaae!ing Co., Chattanooga.               (F.0. Cuc)
    Tmn. (\V. T.Slahoney)                                            Kentucky-Tennesse Clay Co.. Paris. Tenn. (R. C.
 :lay Products Assn., 11 West Washington Blvd., Chicago.                Meeker)
    Ill. (G.D.Len*) .                                                Knowlcs China Co.. Edwin 11.. Newell. W. Va. U.         - W.
 :lay Products Co.. Inc. of Indiana. Bnzil. Ind. (George                Hepplew nite)
                                                                                   "


    S h a m a ker)                                                   Kohltr Company, Mohler, Wis. (C. J. Kohlu)
 : o l u r n b h Enameling 9L S b m p i n g Co.. Terra Haute. Ind.   ICoppem Research Corp.. 1625 Koppers Bldg.. Pittsburgh.
     (W. .Lt. Gorby)                                                    Pa. (0.    0.Malleis)
 :cars ?orelain Co.. Golden. Colo. (-4. Coon. Jr.)                   ~ c l e d e - ~ h r i sCGy
                                                                                             t ~ Products. Co.. 1711 Ambassador
 :orhart Refractories Ca.. Inc.. 16th h Lee Sts.. Louisville.           Bldg.. St. Louis. >lo. (W. J. Westphalen)
     Ky. (F. S. Tkornpson)                                           Lapp Insulator Co.. lnc.. Leroy. N.Y. (G. W.Lapp)
.:orning C ; a Works. Coming. N.Y. (J. T. Littleton)                 h u g h l i n China Co.. Homer. East Liverpool, Ohio (Joseph
I-o d a n d .Grincin'n
 ~
                           - IVhrrls Co.. Chester. .Mass. (C. B.        Welk)
    Tilton)                                                          Lee C h y Producu Co.. Cleariield. Ky. (Sf. S. Bowne)
' m e ~ n a r n d w r r eCo.. Cbatunooga, Tenn. (A. M. Nel- Libbey Glass Mfg. Co.. W. & L. E. R.R. and Ash Sts..
    son)                                                                Toledo, Ohio (H.R. Black)
Crossmon Company, South Amboy. N. J.                                 Lindemann 9r H o v e ~ nCo., A. J.. Milwaukee, Wis.
Crown P 0 t t - i ~ Co.. Evansville. Ind. (J. P.' Wendt)                (W.    C. Lindemann)
D c m i t Elearic Furnace Co.. 825 West Elizabeth St.,               Lockc Insulator Corn..     - - Box A. Baltimore. Md. (F. H.
     Detroit. Mich. (E. L. Crosby)                                      Rugan)
Devilbiw ?ffe. Co.. Toledo. Ohio (E. T.Frey)                         London Brick Co. QL Forders. Ltd.. Africa H o w . Kings.
J o x p h D I X Crucible ~         Co.. Jersey City. N. J. (H.P.        way. London. W. C. 2. England (C. W. D. Rowe)

Th)       Senicld Sr Co.. B. F.. 4547 Park Place. New York.
           Y. (S.J. Courtney)
Edgar .Plutic Kaolin Co.. Metuchen. N. J. (D.R. Edgar)
Emni* S-1 Corn.. hfansneld. Ohio iC. H. Stzrnm)
                                                                     Ludowici-Celadon Co.. 1M S. Michinan
                                                                        ru. (H.'   F. B=+&) -
                                                                                                                - Am.. Chicago
                                                                     McLain Fire Brick Co.. Wellsville. Ohio (J. B. Blewett)
                                                                     .CCacbeth-Evans GI- Co.. Charleroi. Pa. (H.H. Bku)
                                                                     Slansfield Vitreous Enamelinn- Co.. Mansfield. Ohio (D.
                                                                                                                                -




-
EiGihard. tnc.. 'Ch&l&. 90 chestnit St.. ~ e w a r k N.
-
     ( ~ 0.      . Heblcr)

         ?;.;trr.es of .Iotcrs art in parentheses.
                                                               . I.     Beak)
                                                                     hbryland Glass Corp., !vlorrelt Park Sh.. Baltimore. h f ~
                                                                        (L.C. Roche)
                                                                     ?rCatawan Tile Co.. Mawwan. N. J. ( 8 . K.Eskesen)
                        Case 2:17-cv-00063-D Document 63-19 Filed 05/21/19 Page 12 of 13
                                                 . + i ' l ' VI'I'IES
                                                             l        OF T H E SOCIETI'                                                           26 1

                 CorPor3tion .\[embers ( C o n f i n u r d )                     Sebring pot'tery Co.. !%bring, Ohio (C. L. %bring)
b l e u l E: T h e r n i r Corp.. 120 Broadway. New York. S . Y.                 Shenango Pottery Co.. Kew Castle. Pa. (J. hf. Smith)
    (Eunen Sccbcr)                                                               Sjmonds Worden U3ite Co.. Dnyron. Ohio (F.R. Henry)
    issi&ppi ~ ; a s s . C o . .220 Fifth Ave.. New York, N. Y .                 Simplex Enginerring Co.. Washingron. Pa. (C. E. Frazier)
      R. D. Hunphreys)                                                           S m ~ t h& Stone. Ltd., Gorgetown, Ontario. G n a d a (B.
       ifats. Ltd., Weston. Onurio. Canada (F.W.hIoffatl                             Stone]
s i o o r e Sc Siangcr Co.. 33 Rector St.. Aew York. N.. Y .                     s o u t h e m California Gas Co.. 1720 S n t e Fe -4vc.. Los
    (Slur-my Rushmore)                                                              Angdes. Calif. (Lee H o l u )
h l o v i c Tile Co.. Zanesville. Ohio (R. P. Herrold)                           Spiaks Ciav Co.. H. C.. Newport. Kv. (R. 8.G r o t h e n )
h l t . Clrmrns Pottery Co.. h l t . Clcmens. hiich. (C. E.                      Square D Company. 6060 Rivard St., D c ~ o i t ,Sfich. (H.
   - ---.
   noill                                                                            S. %reeman)
                                                                                 Standard            r o m e t r i cCane Co., 1.145 Suminit St.. Colum-
National .4luminate Corp.. 6216 W. 66th Place, Chicago,                          - bus. Ohio~ y(H.         B. Henderson)
     Ill. (G. 1. Fink)
 en        c a s t l e ~ c f & t o r i r s Co.. New G s t l e . Pa. (R. W.
    Row land)
                                                                                 Standard Sanitary Mfg. Co.. l j l l S. 7th St.. Loubville.
                                                                                    ICY. (Envin Sohnl
New J e r x y Porcelain Co.. New York Avc. & Plum St..                           ~ t a t ~ o r a l a Co.,..\fuirhead
                                                                                                         in                 Avc., Trenton. N. J. (F. F.
    Trcnton. N J. (Stephen Wenc:el)                                                 Cardinor)
Nippon Caishi b b u s h i k i Kwaisha. A t s u u Slinamiku.                      Stark Brick Co.. G n t o n , Ohio (E. .I. S t e w a n )
    Nagoya. Japan (SL.Ezoye)                                                     Sttttiner Chamottefabrik .4kt.-Ces.. Westfalischc Str., 90.
Nippon Toki Kwaisha. Ltd.. S o r i u k e . Nagoya, Japan                            Berlin- Wilrnersdorf, Germany
    (Jiro Ishikawa)                                                              Swindell-Drcssler Corp.. P. 0. Box 1 7 3 . Pittsburgh. Pa.
N o d . \ m e n u n Reiractorirs Co.. National City Bank                            (Philip Dressier)
    Bldg.. Cleveland. Ohio (E. h i . Weinfurtner)                                Taylor, Smith & Taylor Co.. Chester. \!". Va. (IV. L.
N o c h Sts:c Feldspar Corp.. Xliahville, N. C. (SV. F.                             Smith. Tr.1
    Dcnccn)                                                                      ~ i t n n i u m - ~ b oSlfg.
                                                                                                            y        Co., Niagara Falls. N. Y. (R. S.
h ' o r t h w a t e r n Terra Cot- CO.. 4417 Oleatha St., St. Louis.                Tabor)
    Xfo. (B. Purcell)                                                            Toyo ~ o k iKwaisha. Shinouki. IioLurz City. Japan
S o n o n Company. Wortxster. Mass. (A. T. Malm)                                    (S. hlomokj)
Oberly Brick Co.. Wiimington. Del. (H. H. Obcrly)                                Trenton Potteries. Trenton. N. J. (J. A. Campbell)
Ohio Insulator Co.. Barbenon. Ohio (hi. W.Wanz)                                  Tyler CO.. W. S.. Cleveland. Ohio (F. P. Nickerson)
Onondaga Pottery Co.. Syracuse. N. Y.(B. E. Selisbury)                           United Clay hlines Corp.. Oakland & Prospect Sts..
Oweas-Illinois Giass Co.. .Uton. Ill. (F.T. Nesbin)                                 Trenton. N. J. (K.E. Ward)
Oweas-;llinois Pacific Coast CO.. 15th & Folsom Sts., San                        L'nivtrsal Clay Products Co.. Sandusky. Ohio
    Francisco. Wif. (Otto Rosenstein)                                            Universal Dental Co.. 48th & Brown St.. Philadelphia. Pa.
P a a i i c Clay P r o d u c s Co.. 650 Chamber of C o m m e r e                    (Joseph Kohn)
    Bldn.. Los Anncles. Calif. ( R o b e n Linton)                               Universal Sanitary Sllg. Co.. New C3stlc. Pa. W. Keith
     ast ton.                                                                       hfcAfee)
@i;
  Y.
         )
        W.
            'fakers 1mporring CO.. Inc..
    ,s & Seymour. Inc.. Solvay. S. (J.               Brooks)
                                                                Pa. (Charles
                                                                                 Verreries Souchon Yeuvesel. Siege Social, a Lyon 8 , 10 rue
                                                                                    de h BOW. France
                                                                                                                                                           ,




P e n c s y l n n j a Pulverizing Co.. Lewistown. Pa. (IV. J.                    Vesuvius Crucible Co.. Swissvalc. Pa. (F. L. Arensbcrg)
   Woods)                                                                        Vitreous Enameling Co.. 7 l s t St. Sc Grant .ive.. Cleveland.
Pennsylvania Salt .\.ffg. Co.. MI Cnion T r u s t Bldg.. Pitts-                     Ohio (E. H. Well)
   burgh. Pa. ( J . E. Hutchinson)                                               Vitro Stanufacturir.g (20.. Corliss SU.. Pittsburgh. Pa.
Pfaudler Cd.. iloC:~cner.N. Y. ( 0 . I. Chormann)                                   (Josef Vollkommer)
Pittsburgh Plate C l a u Co.. Creighton. Pa. (C. E. Fulton)                      Vollrath Co.. Sheboygan. '.Vis. (J. C. Vollmthl
Polar Ware Co.. Sheboygan. \Vis. (W. J.'Vollrath)                                Walthnm Grinding N'heei Co.. IValtham, Mass. (hf. 9.
PorceLvl Enamel Sc Mfq. Co.. Eastern & Pcmco -4ves..                                Cunningham)
   Baltimore. hfd. (Karl Tdrk)                                                   Wmshinqton Porcelain Co., Washingtoa. h-'. J. (C. J .
Potters Supply CO.. East Liverpool. Ohio (D. C. Irwin)                              Rukenbrodl
Republic Steel Corp.. Youngstown. Ohio (L. D. .Mercer)                           W e k r Electtic Co.. Schencctady. N. Y. (August Weber,
Rickmann. Dr.. & Rappe. G. m. b. H.. Chemische Fabri-                               Jr.)
   ken. Koln-'Uk. G r m a n y (E.Rickmann)                                       ~at-er~      n r i c k ' c o . .Danville. Ill. (F. hi. Butterworth)
Riddell Co.. W. -4.. Bucyrua. Ohio (W. A. Riddell)                             , Western E l a r i c Co..Hawthorne Sa., Chiczgo. Ill. (W.
Rob-         & >lander Stove Co.. Hatboro. Pa. (R. B. Schaal)                       C. .Sltcpeter)
Roculcr & Hasslacha C h e m i ~ Co..        l    Empire State Bldg.,             West Gos Improvement Co.. + I Lexington Avc.. New
   New York. N.Y. (T. H. .UcKeown)                                                  York. N. Y. (S. J. Beale)
Roxville P o ~ t e r y Co.. Zanesville. Ohio ( S l n . Ccorge                    Westinghoux Elec+c Sr Slfg. 6..                      D e w , Pa. (E. H.
   Young)                                                                           Fritz)
ROSS-Tamny            C r ~ d b I e CO.. T acony, Philadelphb. Pa.               W=tinghoux Lamp Co., Bloomfield, N. J.
   (I(.E.' Buck)                                                                 Wkcling Steel Corp., Portsmouth Works. Portsmouth.
Rundle Stfg. Co.. Milwauku. Wis. (A. C. Held)                                       Ohio (T. W. Jenkins)
Salem CSina Co., Salem. Ohio                                                     Whit?ll-Tatum Co., hlillviile. N. J. ((3. S. Bacon)




                                              1934 Annual Meeting
                    -   AMERICAN CERAMIC SOCIETY
                           Hotel Netherland Plaza
                                 Cincinnati, Week of February Eleven
                         Case 2:17-cv-00063-D Document 63-19 Filed 05/21/19 Page 13 of 13
